DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Examiner withdraws the drawing objections based upon Applicant’s submission of new figures.

Specification
Examiner withdraws the previous specification objections based upon Applicant’s submission of new figures and the amendments to the specification. However, some of the amendments have introduced new matter as shown in the new specification objections below.
The disclosure is objected to because of the following informalities:
Applicant’s amendment to ¶ 0050 calling element 132 a “flat planar surface” is new matter. At most Applicant has support for simply “a surface”.
Applicant’s amendment to ¶ 0054 calling element 339 an “adhesive layer” is new matter.
Appropriate correction is required.



Claim Rejections - 35 USC § 112(a)
Examiner withdraws the 35 USC § 112(a) based upon Applicant’s amendment to the claims.

Claim Rejections - 35 USC § 112(b)
Examiner withdraws the 35 USC § 112(b) based upon Applicant’s amendment to the claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13,
The term “high bandwidth memory chip” is indefinite because the specification does not contain a definition of what a memory chip needs to be in order to be “high bandwidth”. For purposes of examination the term “high bandwidth memory chip” will be interpreted to mean a “memory chip”,
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (US 8,064,224 B2) (“Mahajan”), in view of Braunisch et al. (US 9,875,969 B2) (“Braunisch”), in view of Chiu et al. (US 2016/0204049 A1) (“Chiu”).

    PNG
    media_image1.png
    371
    671
    media_image1.png
    Greyscale

Regarding claim 13, Mahajan teaches at least in figures 1-2, and Examiner’s annotated figure 2 above:
providing a packaging substrate (110) comprising a first surface (A) and a pedestal (B), 
wherein the pedestal (B) comprises a second surface  (C) that is raised with respect to the first surface (A); 
providing a bridge (120) directly on the first surface (A) of the substrate (110) and adjacent to a sidewall of the pedestal (sidewall of B), 
providing a first chip (161) over the pedestal (B), 
wherein the first chip (161) is electrically coupled to a topmost surface of the bridge (120) using second connections (130) having a second height (131 has a second height); and 
providing a second chip (190/162) over the bridge , 
wherein the second chip (190/162) is electrically coupled to the topmost surface of the bridge (120) using third connections (131 of 190) having a third height (131 of 190 has a third height), 


Mahajan does not teach:
wherein the bridge comprises a high bandwidth memory chip; 
wherein the first chip is electrically coupled to the second surface of the pedestal using first connections having a first height.

Braunisch teaches:
That the bridge 140 can be a memory device that also functions as a bridge. Col. 4 at lines 46-63.
It would have been obvious to one of ordinary skill in the art to include a memory device bridge because Braunisch teaches that by doing do one can reduce manufacturing expenses, gain functionality, reduce components, and still have fast interconnection and memory in one device. 

Chiu teaches at least in figure 1:
wherein the first chip (102) is electrically coupled to the second surface of the pedestal (104 under 102 between 106s) using first connections (110) having a first height (110 has a first height).
It would have been obvious to one of ordinary skill in the art to have the first chip connected to the pedestal, or substrate, in order route electrical signals from the first chip to the substrate and to the outside of the chip through 112. One of ordinary skill in the art would be further motivated to do this because not all the signals of 102 would need to go through the 
Regarding claim 18, Mahajan does not show:
one or more conductive metal connections on a backside of the packaging substrate; 
and attaching the packaging substrate to a motherboard.

Chiu teaches at least in figure 1:
one or more conductive metal connections (112) on a backside of the packaging substrate (104).
It would have been obvious to one of ordinary skill in the art to add solder balls to the backside of the device of Mahajan. This is because it would allow one to practically use the device. This is because Mahajan does not explicitly show how the device will be integrated into a larger device. Chiu shows that the solder balls on the bottom do this. 

Regarding the limitation,
attaching the packaging substrate to a motherboard.
This is obvious to anyone of ordinary skill in the art. Here the term motherboard is interpreted to mean a circuit board. Examiner is taking official notice that the device of Mahajan will be integrated onto a circuit board of some fashion. See random internet picture search from https://www.wikiwand.com/en/Ball_grid_array below, featuring an Intel Mobile Celeron in a BGA2 package (FCBGA-479).

    PNG
    media_image2.png
    197
    300
    media_image2.png
    Greyscale

Regarding claim 19, Mahajan teaches at least in figures 1-2
wherein the bridge (170) comprises wiring (150/155) effective to provide electrical connection between the least two chips in the side by side arrangement (the wires in 170 accomplish this). 
Regarding claim 20, Mahajan does not explicitly teach:
the bridge comprises a memory chip or a microprocessor chip and the at least two chips in the side by side arrangement comprise a microprocessor chip and a power supply chip.
However, the use of different types of “chips” for the at least two chips and the bridge is a matter of choice for one of ordinary skill in the art. This is because the prior art does not limit itself to the type of device used. The teachings of the prior art are such that one of ordinary skill in the art knows that could use any device for the at least two chips and bridge. Further, the types of chips does not patentably distinguish the claims from the prior art. Thus, unless there is something critical or unexpected about the above claimed part the claim itself is considered obvious in view of one of ordinary skill in the art. 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, in view of Braunisch, in view of Chiu, in view of Di Stefano (US 2012/0137512 A1) (“Di Stefano”).
Regarding claim 15, Mahajan does not teach:
further comprising affixing the second chip in an assembly fixture or a or temporary carrier prior to directly coupling the second chip to the bridge; placing the fixture including the second chip and the bridge on the packaging substrate; and subjecting the integrated circuit to thermocompression bonding or furnace reflow.

However, Di Stefano teaches
That one of ordinary skill in the art would use an assembly fixture (figures 6A-6B; ¶ 0033), and place the device to be joined by thermocompression or solder (Id.) to create a final device. 
Therefore, based upon Di Stefano, if one of ordinary skill in the art wanted to create the device of Mahajan and Karikalan on a mass scale (not just one in a garage) one would ordinary skill in the art would obviously have to place the plurality of elements that make up the device of  Mahajan and Karikalan into a fixture and thermocompress or solder reflow it together to get all the solder joints to melt and adhere the device together. 
Thus, based upon Di Stefano, the claimed steps would have been obvious to one of ordinary skill in the art before the effective filing date of the current application.


Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, in view of Braunisch, in view of Chiu,  in view of Glen (US 6,448,506 B1) (“Glenn”).
Regarding claim 15, Mahajan does not teach:
wherein the packaging substrate comprises an organic laminate.

Glenn teaches at least in figure 1:
that organic laminate used in semiconductor package devices are commonly available (e.g. conventional). Col. 4 at lines 16-22.
Therefore, it would have been obvious to one of ordinary skill in the art to use conventional materials as the substrate.


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahajan, in view of Braunisch, in view of Chiu,  in view of  Dolbear (US 5,907,474) (“Dolbear”).
Regarding claim 17, Mahajan does not teach:
curing an underfill material filling gaps between the second chip, the bridge, and the raised and lower surfaces of the pedestal; and
providing a thermal interface material between the chips and a lid thereon; and
securing the lid to the packaging substrate.

Dolbear teaches at least in figures 1 and 3:
curing an underfill material filling gaps between the second chip, the bridge, and the raised and lower surfaces of the pedestal (that when using flip chips, like used in Mahajan, one uses underfill to seal the solder ball connections and provide mechanical connections; It is obvious that in order to do this one would have to cure the underfill; Col. 4-5 at lines 64-15); and
providing a thermal interface material (54) between the chips and a lid thereon (47); and
securing the lid (47) to the packaging substrate (38 by means of 66) (it would have been obvious to provide a lid in order to protect the device from the environment and people touching the individual chips. It would have been obvious to provide a TIM in order to help remove heat from the chips to lid, and then to the environment. It would have been obvious to seal the lid to the substrate in order to prevent the environment from interfering with the chips).
For all the above reasons, it would have been obvious to one of ordinary skill in the art to combine the aforementioned references. 
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/Primary Examiner, Art Unit 2822